Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

 IDS submitted by the applicant on 03/07/2022 is considered/acknowledged by the examiner.  

				Reason for Allowance
Claims 27, 32-38 and 50-61 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20160139355 A1 and US 8879278 B2.
Claim 27 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the first piece includes a reinforcing insert including at least an insert portion that fits within the second end of the first mesh sleeve, the reinforcing insert defining a fiber passage that extends through the reinforcing insert and is configured to receive the optical fibers routed therethrough, and wherein the second piece includes a fixing arrangement that mounts over the first end of each of the second mesh sleeves so that the first end of each of the second mesh sleeves is clamped between the fixing arrangement and the insert portion of the reinforcing insert in combination with the rest of the limitations of the base claim.  
Claim 61 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious the snap-fit arrangement including a first piece that snap-fits to a second piece to secure the snap-fit arrangement to the first mesh sleeve and to the second mesh sleeves, the first piece extending along a length between opposite first and second ends, the first piece defining a channel at the first end that separates into a plurality of channels at the second end in combination with the rest of the limitations of the base claim.  

Claims 32-38 and 50-60 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KAVEH C KIANNI/           Primary Examiner, Art Unit 2883